UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1248



TYRONE E. MURRAY, SR.,

                                            Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster      General,
United States Postal Service,

                                             Defendant - Appellee.



                            No. 01-1249



TYRONE E. MURRAY, SR.,

                                            Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster      General,
United States Postal Service,

                                             Defendant - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
358-L, CA-01-159-L)
Submitted:   June 20, 2001                    Decided:   July 9, 2001


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone E. Murray, Sr., Appellant Pro Se.  Tawana Elaine Davis,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Tyrone E. Murray, Sr., appeals

two district court orders.   In Appeal No. 01-1248, Murray appeals

the district court’s order granting the Defendant’s motion to

dismiss Murray’s claim for constructive discharge.   This claim was

dismissed as untimely.   In Appeal No. 01-1249, Murray appeals the

district court’s dismissal of eleven claims.     The district court

dismissed the first eight claims due to Murray’s failure to timely

pursue administrative remedies.   The district court dismissed his

remaining three claims based on Murray’s failure to establish an

adverse employment action.   We have reviewed the record, the dis-

trict court’s memorandum opinion, and the district court’s orders

in each case, and find no reversible error. Accordingly, we affirm

on the reasoning of the district court.   See Murray v. Henderson,

Nos. CA-00-358-L; CA-01-159-L (D. Md. filed Feb. 7, 2001, entered

Feb. 8, 2001; filed Feb. 8, 2001, entered Feb. 9, 2001).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  3